Exhibit 16.1 Wipfli LLP 3703 Oakwood Hills Parkway Eau Claire, WI 54701 PO Box 690 Eau Claire, WI 54702-0690 fax 715.832.0475 ww.wipfli.com March31, 2010 Securities and Exchange Commission treet, Northeast Washington, D.C. 20549-7561 RE:CITIZENS COMMUNITY BANCORP, INC. Dear Sirs/Madams: We have read Item4.01 of Citizens Community Bancorp, Inc.'s Form8-K dated March31,2010, and have the following comments: 1. We have no basis on which to agree or disagree with the statements made in the first sentence of paragraph one of Item4.01 Changes in Registrant's Certifying Accountant. 2. We agree with the second sentence of paragraph one of Item4.01 Changes in Registrant's Certifying Accountant. 3. We have no basis on which to agree or disagree with the statements made in the third, fourth, and fifth sentences of paragraph one of Item4.01 Changes in Registrant's Certifying Accountant. 4 We agree with the statements made in the second, third, and fourth paragraphs and the first sentence of the fifth paragraph of Item4.01 Changes in Registrant's Certifying Accountant. 5. We have no basis on which to agree or disagree with the statements made in the second sentence of the fifth paragraph or the sixth paragraph of Item4.01 Changes in Registrant's Certifying Accountant. Sincerely, /s/ Wipfli LLP Wipfli LLP
